Citation Nr: 0406523	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  96-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of internal derangement of the left 
knee.

2.  Entitlement to a disability rating in excess of 10 
percent for dislocation of the left hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which continued a 10 percent disability rating 
for the left knee, and a noncompensable rating for the left 
hip.

In July 1999, the RO increased the rating for the left knee 
from 10 percent to 20 percent, effective from September 15, 
1995.  In July 2003, the RO increased the rating for the left 
hip from zero percent to 10 percent, effective from September 
15, 1995.  As these do not represent the highest possible 
ratings available under the rating schedule for 
musculoskeletal disabilities, the appeal continues.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

In July 2003, the Board remanded this case to the RO for it 
to initially consider evidence obtained pursuant to the 
Board's development of the claim.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidating 38 C.F.R. § 19.9(a)(2) (2003), 
which provided that the Board could undertake development of 
claims).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
requires VA to advise claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has elaborated on these obligations by adopting a regulation 
providing that it will tell claimants to supply relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  

The United States Court of Appeals for Veterans Claims held 
that the notice requirements of the VCAA were not met unless 
VA could point to a specific document in the claims folder.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not yet received this notice, although a November 2001 
letter provided some of the required notice with regard to 
the left knee claim.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and to ensure 
full compliance with due process notice requirements, the 
case is hereby REMANDED to the RO for the following actions:

The RO should send the veteran and his 
representative a VCAA notice letter 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b).  The RO should take the 
necessary steps to obtain relevant 
records identified by the veteran in 
response to the VCAA notice.

The case should then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

